Citation Nr: 0423947	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  99-20 359A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The veteran served on active duty from April 1951 to April 
1955.  He died in November 1998.  The appellant is the 
veteran's surviving spouse.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  In November 2003 the Board remanded the case for 
further development.  The requested development has been 
completed and the case has been returned to the Board for 
further appellate action.


FINDINGS OF FACT

1.  The veteran died in November 1998 as a result of 
cardiopulmonary arrest due to septicemia and renal failure, 
due to diverticulitis with colo-cutaneous fistula; with 
severe terminal COPD listed as a significant condition 
contributing to his death.

2.  No disease or disability demonstrated in service caused 
or contributed to the disabilities, which significantly 
contributed to the onset of the veteran's death.

3.  During his lifetime the veteran was not service-connected 
for any disease or disability.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA is applicable in this case.  The Act and 
implementing regulations essentially provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim and also includes new notification 
provisions.  

In the recently decided case of Pelegrini v. Principi, 18 
Vet.App. 112 (2004), referred to as Pelegrini II, the United 
States Court of Appeals for Veterans Claims (Court) 
essentially held that VA must provide notice "upon receipt" 
and "when" mandate that notice precede an initial 
unfavorable AOJ (agency of original jurisdiction) decision on 
a service-connection claim.  For the reasons enumerated 
below, there is no indication that there is any prejudice to 
the veteran by the order of the events in this case.  See 
Bernard v. Brown,  4 Vet. App. 384 (1993).  Any error in the 
sequence of events is not shown to have any effect on the 
case, or to cause injury to the veteran.  As such, the Board 
concludes that any such error is harmless, and does not 
prohibit consideration of this matter on the merits.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  

In January 2004, the RO informed the appellant of the 
requirements of VCAA.  In a May 2004 supplemental statement 
of the case, the appellant was provided with the applicable 
law and regulations.

Law and Regulations

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability incurred in 
or aggravated by service either caused or contributed 
substantially or materially to death.  The service-connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  Contributory 
cause of death is inherently one not related to the principal 
cause. In determining whether the service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death. It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  There are primary 
causes of death which by their very nature are so 
overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. § 3.312 (2003).  

Service connection for the cause of the veteran's death may 
be granted if the fatal disease process was caused by or was 
aggravated as a result of tobacco use during service.  Where 
the evidence shows a likelihood that the fatal illness had 
its origin in tobacco use after service and the veteran 
developed a nicotine dependence during service which led to 
continued tobacco after service, service connection may be 
established on a secondary basis under 38 C.F.R. § 3.310 
(2003).  VAOPGCPREC 2-93; 58 Fed. Reg. 42756 (1993).

The determination of whether a veteran was dependent on 
nicotine is a medical issue.  VAOPGCPREC 19-97; 62 Fed. Reg. 
37954 (1997).  Diagnostic and Statistical Manual of Mental 
Disorders of the American Psychiatric Association, 4th 
Edition (DSM-IV), provides that the criteria for diagnosing 
substance dependence are generally to be applied in 
diagnosing nicotine dependence.  In a case where, as a result 
of nicotine dependence acquired in service, a veteran 
continued to use tobacco products following service, the 
decision has to be made whether the post-service use of 
tobacco products was the proximate cause of the disability or 
death upon which the claim is predicated.  VAOPGCPREC 19-97; 
62 Fed. Reg. 37954 (1997).  Therefore, the questions which 
must be answered in resolving a claim for benefits for 
tobacco-related disability or death secondary to nicotine 
dependence are: (1) whether the veteran acquired a dependence 
on nicotine during service; and (2) whether nicotine 
dependence which arose during service may be considered the 
proximate cause of disability or death occurring after 
service.

Although the veteran's claim of service connection for COPD 
on the basis of nicotine dependence was received by the RO in 
April 1998, his claim was extinguished when he died in 
November 1998.  When the appellant filed her claim for cause 
of death and accrued benefits, she filed that claim December 
1998; the provisions of 38 U.S.C.A. § 1103 consequently 
apply.  See generally Zevalkink v. Brown, 102 F.3d 1236, 
1241-42 (Fed. Cir. 1996).  While a VA examiner has indicated 
that the veteran's COPD was due to the tobacco use occurring 
during the veteran's period of service, an award of service 
connection for cause of death on the basis of that tobacco 
use is precluded by the provisions of 38 U.S.C.A. § 1103.  
See also Kane v. Principi, 17 Vet. App. 97, 193 (2003).

Factual Background

The veteran died in November 1998, at the age of 70.  
According to the certificate of death, dated that month, the 
immediate cause of his death was cardiopulmonary arrest due 
to septicemia and renal failure due to diverticulitis with 
colo-cutaneous fistula.  Severe terminal COPD was identified 
as a condition that significantly contributed to his death.  
An autopsy was not performed.  At the time of his death, 
service connection was not in effect for any disability.

The veteran's April 1951 medical history report indicates 
that he had previously had pneumonia.  His accompanying 
enlistment medical examination report was entirely normal.  
His March 1955 separation medical examination report 
indicates that he had normal childhood diseases and that his 
tonsils were enucleated.  He denied any other significant 
medical or surgical history.  Clinical evaluations were 
otherwise normal.  These are the only known service medical 
records.  His service personnel records show that he served 
approximately six months as an aircraft maintenance helper, 
and for the remainder of his service, as an aircraft 
electrician.  Service medical records are otherwise negative 
for complaints of symptoms suggestive of a chronic 
respiratory disorder.  

The record shows that the veteran served his entire military 
service in the U.S Airforce from April 1951 to April 1955.  
His service personnel records indicated that, in April-May of 
1951, he was in basic training; from June 1951 to April 1952, 
he was a student taking aircraft maintenance and aircraft 
electrical courses; and from May 1952 to April 1955, he 
served as an apprentice aircraft electrician.  He was not 
shown by his service personnel records to be a welder.  
Although the appellant has claimed the veteran was exposed to 
toxic chemicals and solvents or asbestos, available service 
personnel records and service medical records do not confirm 
this. 

Post service medical records include March 1997 treatment 
records from Broadstone Memorial County Hospital, which show 
the veteran was diagnosed and treated for severe emphysema 
during hospitalization for unrelated complaints.  His 
personal history included exposure to moldy grain and dust as 
a farmer and a 41-year history of smoking one pack a day.  He 
quit ten years before his hospital admission and had a 14-
year history of breathing problems.  Applying simple 
arithmetic, it would appear that the veteran began smoking in 
or about 1946.

In April 1997, the veteran filed his initial claim for 
service connection for severe COPD.

An April 1997 letter from his private physician, indicates 
the veteran was his patient and completely disabled by his 
COPD.  He opined that the disability was the result of 
chemicals used in service and of welding and soldering 
airplane parts.  The physician stated that these cleaners and 
chemicals have been found to be toxic and that the veteran 
was not provided a mask during service.  He further opined 
that this exposure greatly accelerated the veteran's COPD.

A second private physician, in an August 1997 letter, stated 
that he initially saw the veteran in January 1991, when he 
was diagnosed with asthmatic bronchitis of moderate degree.  
The physician last saw the veteran in May 1993 with severe 
obstructive lung disease that had progressed significantly 
since his initial evaluation in 1991.

A February 1998 rating decision denied service connection for 
a lung condition.  In his notice of disagreement, received in 
April 1998, the veteran also raised the issues of service 
connection for residuals of smoking, to include a lung and 
respiratory condition.  He also alleged that his lung and 
respiratory conditions were the result of inservice exposure 
to asbestos.  That same month the RO sent the veteran a 
letter requesting more information regarding his tobacco use 
history and further medical evidence in support of his claim.

In late April 1998, the veteran submitted a VA Form 21-4138, 
indicating that he had not smoked cigarettes until entering 
the service and was encouraged to do so by his superiors.  
During service he never smoked more than 1/2 pack a day.  
After his discharge from service, the veteran stated that he 
smoked occasionally and that he stopped altogether in 
approximately 1972.  With regard to medical evidence in 
support of his claim, he indicated that this was a matter of 
evidence already submitted by private doctors and VA doctors.

VA treatment records, dating from March 1997 to October 1998, 
show ongoing treatment for severe bullous emphysema, severe 
chronic COPD and congestive heart failure.

A September 1998 rating decision denied service connection 
for nicotine dependence and secondary lung and cardiovascular 
conditions, as well as for lung and circulatory problems as a 
result of asbestos exposure.

In December 1998, the RO received the appellant's claim for 
dependency and indemnity compensation, as well as the 
veteran's certificate of death.  Terminal hospital treatment 
records from Broadstone Memorial Hospital, show the veteran 
was admitted in November 1998 with urosepsis, weakness and 
left groin cellulitis.  His past history indicated COPD since 
1983 and exposure to moldy grain and a lot of dust as a 
former farmer.  He had a 41-year smoking history, having quit 
11 years prior to his admission.  The veteran expired as a 
result of his serious infection.  Once again, simple 
calculations place the onset of the veteran's smoking habit 
in the mid-1940's.  

Private treatment records from January 1991 to August 1997, 
were obtained.  These records note that in January 1991, the 
veteran complained of dyspnea in the last three years with 
the use of a Primatene metered dose inhaler that summer.  He 
reported being told he had emphysema three years before.  He 
also reported being a heavy smoker for 45 years until the 
time of the admission.  Again, it would appear that the 
veteran began to smoke many years prior to service.

Also of record is an October 2003 opinion from the veteran's 
private treating physician, similar to his previous April 
1997 opinion.  The examiner reviewed the veteran's records 
noting that his work while in the service involved mechanical 
work with welding, soldering and chemical solvents, as well 
as brake pad linings.  These cleaners and chemicals he used 
were certainly toxic and coupled with smoking, which was 
encouraged by the service by providing low cost/free 
cigarettes, set up a deadly combination, resulting in the 
veteran's severe lung disability.  All these factors 
undoubtedly led to his eventual total disability with his 
lung disorder.  The examiner concluded that the severe 
symptoms of the veteran's disability which was a direct 
result of his welding, gas and solvent exposure and, nicotine 
exposure, which started and encouraged during his six year 
tenure in the service.  

During VA examination in April 2004 the examiner noted that 
the veteran died of complications related to his severe COPD.  
She also noted that he began smoking while he was in the 
military.  The examiner explained that although there are 
other potential exposures that the veteran encountered both 
in the military and out of the military that could have 
aggravated his COPD, cigarette smoking was the single most 
important cause of COPD.  Moreover there is no way to 
separate the cause of the veteran's COPD from the cigarette 
smoking, which began while he was in the military.  The 
examiner noted that in the military cigarette smoking was 
encouraged.  It was not really possible to address whether 
the veteran's COPD was incurred while in the military.  
However, he certainly incurred the exposure that led to the 
COPD while in the military.  The examiner concluded that 
there was no way to associate a specific amount of his 
disability from his COPD from just the exposures he would 
have experienced throughout his life.  

Evidence of record also includes a statement from the 
appellant regarding the veteran's occupational history as a 
farmer and his possible post-service exposure to pesticides 
or other chemicals as a farmer.  

Analysis

The appellant maintains that the veteran began to smoke 
cigarettes while in service, and as a result he developed 
nicotine dependence that ultimately produced the conditions 
that led to his death.  Her claim was filed after the June 
1998 change in law that bars claims for compensation or DIC 
based on use of tobacco products.  See 38 U.S.C.A. § 1103 
(West 2002); 38 C.F.R. § 3.300 (2003).

A careful review of the claims file discloses that the 
veteran's service medical records contain no reference to the 
veteran's use of, or addiction to, tobacco products, welding, 
asbestos, or toxic chemical or solvent exposure.  Service 
medical records are entirely negative for complaints, 
symptoms or findings suggestive of a chronic respiratory 
disorder.

The veteran's fatal respiratory condition was first shown 
many years after service discharge.  Clinical records reveal 
that he was treated for COPD beginning in the 1990's.  
Moreover, there is no medical opinion or other medical 
evidence on file, other than the April 1997 and October 2003 
statements by the private physician and the April 2004 VA 
opinion, suggesting any relationship between the veteran's 
terminal disorder, COPD and his period of service, or 
otherwise suggesting that the veteran's death is related to 
his service.

With respect to the VA opinion, the physician indicates only 
that the veteran's COPD was linked to the history of tobacco 
use in service, but does not indicate that the COPD was 
otherwise incurred in or aggravated by service.  Furthermore, 
she incorrectly noted that the veteran began to smoke in 
service, when, by a review of the record, the veteran 
admitted to acquiring the smoking habit prior to service.  

As noted previously, for claims filed after June 9, 1998, as 
in the instant case, service connection may not granted for 
disability or death on the basis that it resulted from 
disease or injury attributable to the use of tobacco products 
during the veteran's active service.  The VA opinion 
consequently is not supportive of the claim, inasmuch as it 
attributes the veteran's COPD solely to an etiologic factor 
for which service connection may not be awarded.  
Furthermore, by the veteran's own admissions during his 
lifetime, he began to smoke many years prior to his entry 
into service.

The opinions by the private physician indicate that the 
veteran was exposed to toxic chemicals and solvents in 
service, and suggests that this exposure may have led to the 
development of COPD.  Notably, however, the assertion 
concerning the veteran's exposure was clearly based on 
history provided either by the appellant or by the veteran 
prior to his death.  Since the Board has found that history 
to lack credibility, the Board finds that the private 
opinions are of no probative value with respect to whether 
the veteran's COPD originated in service.  See Reonal v. 
Brown, 5 Vet. App. 458, 460 (1993).  The Board notes in 
passing that to the extent the private opinions suggest that 
the veteran's COPD was due to tobacco use in service, the 
statement still does not provide a basis on which to grant 
service connection for the cause of the veteran's death.  See 
38 U.S.C.A. § 1103.  The Board notes that the VA physician 
did not purport to link the veteran's COPD to his period of 
service on any basis other than as due to tobacco use.

In essence, there is no evidence of cardio-pulmonary arrest, 
due to or the consequence of septicemia leading to renal 
failure, due to or the consequences of diverticulitis with 
colo-cutaneous fistula or COPD in service or for many years 
after, no credible evidence showing that the veteran was 
exposed to toxic chemicals or solvents in service and no 
competent evidence linking the veteran's fatal conditions to 
his periods of service (other than on a basis for which 
service connection is prohibited) or otherwise relating the 
veteran's death to his periods of service.

In the absence of competent evidence on file linking the 
cause of the veteran's death to service, the Board concludes 
that the preponderance of the evidence is against the 
appellant's claim.  Accordingly, service connection for the 
cause of the veteran's death is denied.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection and there is no doubt to be resolved.  
38 U.S.C.A. § 5107(b) (West 2002).  




ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



